Bridgewater, J.*
¶1 — Russell David Homan appeals his luring conviction, arguing that the State produced insufficient evidence to support his conviction and that the luring statute, RCW 9A.40.090, is unconstitutionally overbroad. Because the evidence is insufficient to support Homan’s conviction for luring, we reverse and remand for dismissal with prejudice.
Facts
¶2 Early one summer evening, nine-year-old C.C.N. went to the store to buy some milk for his mother. He was walking along the road toward the general store when Homan rode a child’s Superman BMX bicycle past him. As Homan rode by, he said, “Do you want some candy? I’ve got *490some at my house.” Report of Proceedings at 36. C.C.N. said nothing and continued walking; Homan rode on without slowing, stopping, or looking back. There were two other children nearby, but Homan was closest to C.C.N. when he spoke.
¶3 C.C.N. did not know Homan and told his mother about the incident when he got home. She drove him back into town where they saw Homan on his Superman bicycle. C.C.N.’s mother called the sheriff’s office, and Sergeant Robert Snaza spoke with Homan, who admitted riding his bicycle in the general store’s vicinity.
¶4 The State charged Homan with one count of luring. During his bench trial, Homan moved for dismissal based on insufficiency of the evidence. The trial court denied his motion and found Homan guilty as charged. After denying Homan’s motion for reconsideration, again based on a sufficiency challenge, the trial court imposed a standard range sentence of 120 days.
Analysis
Sufficiency of the Evidence
 ¶5 Homan argues initially that the evidence was insufficient to support his conviction. A challenge to the sufficiency of the evidence presented at a bench trial requires us to review the trial court’s findings of fact and conclusions of law to determine whether substantial evidence supports the challenged findings and whether the findings support the conclusions. State v. Stevenson, 128 Wn. App. 179, 193, 114 P.3d 699 (2005). We review challenges to a trial court’s conclusions of law de novo. State v. Gatewood, 163 Wn.2d 534, 539, 182 P.3d 426 (2008). Evidence is sufficient to support a conviction if, after viewing the evidence and all reasonable inferences from it in the light most favorable to the State, a rational trier of fact could find each element of the crime proved beyond a *491reasonable doubt. State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980).
¶6 Under RCW 9A.40.090, a person commits the crime of luring if the person:
(1) (a) Orders, lures, or attempts to lure a minor or a person with a developmental disability into any area or structure that is obscured from or inaccessible to the public or into a motor vehicle;
(b) Does not have the consent of the minor’s parent or guardian or of the guardian of the person with a developmental disability; and
(c) Is unknown to the child or developmentally disabled person.
(2) It is a defense to luring, which the defendant must prove by a preponderance of the evidence, that the defendant’s actions were reasonable under the circumstances and the defendant did not have any intent to harm the health, safety, or welfare of the minor or the person with the developmental disability.
(3) For purposes of this section:
(a) “Minor” means a person under the age of sixteen;
(b) “Person with a developmental disability” means a person with a developmental disability as defined in RCW 71A.10.020.
(4) Luring is a class C felony.
 ¶7 As pertinent here, RCW 9A.40.090 is intended to prohibit a defined class of persons (one unknown to the minor and without the consent of the minor’s parents) from enticing or attempting to entice the minor into a nonpublic structure. State v. Dana, 84 Wn. App. 166, 172, 926 P.2d 344 (1996), review denied, 133 Wn.2d 1021 (1997). “Because of the vulnerability of children . . . strangers are prohibited from luring them out of public view.” Dana, 84 Wn. App. at 173. To prove the crime of luring, the State must establish “more than an invitation alone; enticement, by words or conduct, must accompany the invitation.” State v. McReynolds, 142 Wn. App. 941, 948, 176 P.3d 616 (2008).
*492¶8 In McReynolds, the defendant’s act of slowing his truck beside a child walking along a road and signaling her to come over was insufficient to prove that he was attempting to get her into the truck, and Division Three of this court reversed his conviction for luring. McReynolds, 142 Wn. App. at 944, 948. In Dana, by contrast, the defendant stopped his car near two girls and asked them to get into his car while exposing his genitals. Dana, 84 Wn. App. at 169-70. That the girls were upset rather than enticed did not undermine the sufficiency of the evidence supporting the defendant’s luring conviction. Dana, 84 Wn. App. at 179.
¶9 In concluding that Homan committed the crime of luring, the trial court made these findings of fact:
1.3 While C.C.N. was walking on Stevens Rd. toward the Doty General Store, the Defendant rode a bicycle past C.C.N. while traveling in the same direction as C.C.N. C.C.N. did not notice the Defendant until he passed by on the bicycle. While riding past C.C.N., the Defendant asked C.C.N., “do you want some candy? I’ve got some at my house.” C.C.N. did not say anything in response and continued to walk toward the store. The Defendant continued to ride his bike away from C.C.N. and did not look back at C.C.N. During the encounter, C.C.N. observed that the Defendant was riding a bike with a superman logo on the front.
1.4 Prior to this encounter, C.C.N. had never spoken to the Defendant, did not know the Defendant’s name, and did not know where the Defendant lived. [C.C.N.’s mother] had never met the Defendant, had never spoken to the Defendant, and had never given the Defendant permission to speak with C.C.N. or to invite C.C.N. to the Defendant’s house.
Clerk’s Papers at 4.
¶10 We disagree with the State that Homan’s statements demonstrate both an invitation and an enticement to lure C.C.N. into a nonpublic structure. Rather, they show an offer of candy and a statement regarding its location. Furthermore, there is no conduct that elevates these statements to either an invitation or an enticement. Homan was *493riding by C.C.N. as he made the statements, and he did not slow or stop as he made them or even look back afterward. While Homan’s statements were ill-advised, they did not constitute a felony, and we remand to the trial court to reverse his conviction with prejudice.
¶11 Our resolution of Homan’s sufficiency challenge makes it unnecessary to address his overbreadth argument. See State v. Hall, 95 Wn.2d 536, 539, 627 P.2d 101 (1981) (reviewing courts should not pass on constitutional issues unless absolutely necessary to the determination of the case). Accordingly, we reverse and remand for dismissal with prejudice.
Van Deren, J., concurs.

 Judge C.C. Bridgewater is serving as judge pro tempore of the Court of Appeals pursuant to CAR 21(c).